The State by her District Attorney who prosecuted this case has filed a motion for rehearing challenging the correctness of our original opinion. Because the members of the court were not in accord in the matter the question was given thorough consideration before our opinion was released.
Doubtless such a showing may have been made when the question arose as to excluding Booth's testimony as would have removed any doubt as to the propriety of the court's action. It is to be regretted if such condition did exist that it was not made a matter of record and brought forward in the bill. See Townsley v. State, 103 Tex.Crim. Rep., 281 S.W. 1054.
The motion for rehearing is overruled.
Overruled.